F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         OCT 7 1999
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
 vs.                                                    No. 98-5109
                                                  (D.C. No. 97-CR-150-C)
 GUSTAVO ROSALES,                                       (N.D. Okla.)

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO, and KELLY, Circuit Judges. **


       Mr. Rosales appeals from his conviction for possession with intent to

distribute methamphetamine, 21 U.S.C. § 841(a)(1) & (b)(1)(A). Mr. Rosales and

co-defendant Alberto Gonzalez were named in a single count indictment. Mr.

Gonzales entered a conditional plea and Mr. Rosales was found guilty by a jury

and sentenced to 151 months and fined $1,500. On appeal, Mr. Rosales


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
challenges the sufficiency of the evidence and the denial of a motion to suppress.

We affirm.

       Sufficiency of the evidence is a legal inquiry, reviewed de novo.     United

States v. Wilson , 182 F.3d 737, 742 (10th Cir. 1999). “[T]he relevant question is

whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.”      Jackson v. Virginia , 443 U.S. 307, 319 (1979).   In

reviewing the record, the court does not reweigh the evidence or consider the

credibility of the witnesses.   United States v. Haslip , 160 F.3d 649, 652-53 (10th

Cir. 1998). Instead, we consider “the direct and circumstantial evidence, along

with reasonable inferences therefrom . . . .”     United States v. Wilson , 107 F.3d

774, 778 (10th Cir. 1997) (quoting     United States v. Mains , 33 F.3d 1222, 1227

(10th Cir. 1994)).

       Mr. Rosales claims that the evidence fails to prove possession, an essential

element of the crime. Mr. Rosales did not have actual possession of the drugs

which were found on co-defendant Gonzalez. Therefore, sufficient evidence must

exist to demonstrate constructive possession.       “Constructive possession occurs

when a person knowingly has ownership, dominion or control over the narcotics

and the premises where the narcotics are found. Although constructive possession

may be shown by circumstantial evidence, the government must show a sufficient


                                            -2-
nexus between the defendant and the narcotics.”      United States v. Jenkins , 175

F.3d 1208, 1216 (10th Cir. 1999) (citations and internal quotation marks omitted).

       Here, sufficient evidence of constructive possession exists. First, the

police officers were informed by a police drug task force that Mexican males

would be arriving in Tulsa on a particular morning flight carrying narcotics.      See

5 R. 32. Second, Mr. Rosales and co-defendant Gonzalez, both Mexican males,

arrived on the same 1 a.m. flight from Ontario, California, to Tulsa, Oklahoma,

although Mr. Gonzalez testified that this was “just a coincidence, nothing else.”

Id. at 78, 80, 88. Third, both men exited the plane separately and walked between

10 to 25 yards apart without communication, until they met together outside the

terminal. See id. at 7, 22-23, 36. Fourth, Mr. Rosales motioned for the taxicab

and was only then met by Gonzalez, after which the two drove off in the cab

together. See id. at 37. Finally, Mr. Rosales directed the taxicab driver as to

where to go throughout the cab ride.     See id. at 52-57.

       Mr. Rosales relies principally on the trial testimony of co-defendant

Gonzalez in bringing his sufficiency challenge. Gonzalez testified that Mr.

Rosales knew nothing about the drugs or the purpose of the trip.       See id. at 87-88.

However, his testimony was impeached by a police officer that interviewed

Gonzalez shortly after the arrest. According to the officer, Gonzalez stated that

he was working for Rosales delivering drugs and that Rosales knew about the


                                           -3-
purpose of the trip.   See id. at 102-03. Taken in a light most favorable to the

prosecution, this evidence was sufficient for a reasonable jury to find constructive

possession.

       Mr. Rosales also challenges the district court’s denial of a motion to

suppress. He claims that the police officers did not have probable cause to detain

him outside the taxi when they ordered him to keep his hands in view. Another

panel of the court has already addressed the propriety of the denial of the same

motion in the context of co-defendant Gonzalez’s appeal.       United States v.

Gonzalez , No. 98-5070, 1999 WL 381114 (10th Cir. June 11, 1999). Having

considered the arguments raised by Mr. Rosales, we adopt the analysis and

disposition of the Gonzalez panel in full and, specifically, the conclusion “that

under the totality of the circumstances the officers had reasonable suspicion to

briefly detain and question defendant.”    Id. at *2.

       AFFIRMED.

                                          Entered for the Court


                                          Paul J. Kelly, Jr.
                                          Circuit Judge




                                           -4-